PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marshall et al.
Application No. 15/835,456
Filed: 8 Dec 2017
For: FIXED CARTRIDGE MAGAZINE
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to expedite under 37 CFR 1.182 filed May 7, 2021 and the petition to revive under 37 CFR 1.137(a) filed May 7, 2021.

The petition to expedite under 37 CFR 1.182 is DISMISSED.

The petition under 37 CFR 1.137(a) is DISMISSED WITHOUT PREJUDICE.

In accordance with 37 CFR 1.33(b), “[a]mendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.”

Petitioner herein purports to represent inventor Nicholas Scott Grougan. Accordingly, the instant petitions are not properly signed in accordance with 37 CFR 1.33(b) as the communication is not signed by or on behalf of each inventor named herein. Accordingly, a response on the merits of the instant petition is not forthcoming.

Any request for reconsideration of this decision must be accompanied by a properly executed petition.



Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC:	RYAN CHOWDHURY FISH & RICHARDSON P.C. (DC) P.O. BOX 1022 MINNEAPOLIS, MN  55440-1022